Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/924,144 filed on February 28, 2022.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kertesz (2016/0322315 A1) in view of Jeong et al. (6,060,778).
Regarding independent claim 1, Kertesz teaches a process for producing an electronic component (Fig. 4: 41-43 steps) comprising a first set (2-3) comprising an interconnect layer (3, ¶40) and an electronic circuit (2, ¶38) having a front face (upper) and a back face (bottom), which is connected to the interconnect layer (3) by the front face (upper), the process comprising the following steps:
a. joining a metal plate (11, ¶41) having a front face (upper) and a back face (bottom) to the back face (bottom) of the electronic circuit (2);
b. thermally and electrically coupling the metal plate (11, ¶41 copper plated, ¶52) to the electronic circuit (2) using a coupling agent (12, ¶41) between the front face (upper) of the metal plate (11) and the back face (bottom) of the electronic circuit (2), the coupling agent (12) being an adhesive (thermal glue, ¶52) or a metal alloy solder;
c. stacking a plurality of layers (13-17, ¶54) made of thermoplastic materials (thermoplastic material, ¶54) around the first set (2-3) and the metal plate (11) using a printed circuit-type technique (¶22) and encapsulating (1, ¶53) the electronic circuit (2) forming an assembly (Fig. 4);
d. laminating (¶68) the assembly by applying pressure and heat (pressing at melting point of the thermoplastic material, ¶57 that generates heat due to pressure) to the plurality of layers made of thermoplastic materials (13-17, ¶54), the electronic circuit (2) being thereby embedded in the thermoplastic materials (13-17, see Fig. 4).
Kertesz is explicitly silent of disclosing wherein, e. producing a thermally conductive metal surface arranged at least partially in contact with the back face of the metal plate, and forming a protection surface of the back face of the electronic circuit, reconnecting the back face of the electronic circuit by the thermally conductive metal surface, and forming an electric contact with the metal plate.
Jeong et al. teaches wherein (Fig. 8 upside down) e. producing a thermally conductive metal surface (93b Ni plated, column 9, lines 61-62) arranged at least partially in contact with the back face of the metal plate (93 copper, column 9, lines 58-60 ), and forming a protection surface of the back face of the electronic circuit (40), reconnecting the back face of the electronic circuit (40) by the thermally conductive metal surface (93b), and forming an electric contact with the metal plate (93).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the Ni plated material as taught by Jeong et al., to the back surface of the metal plate of Kertesz, in order to prevent the corrosion of the second surface of the metal thermal conductive layer (column 9, lines 61-64).
Regarding claim 2, Kertesz and Jeong et al. teach all of the limitations of claim 1 from which this claim depends.
Kertesz teaches wherein (Fig. 4: 41-43 steps) comprising a step (43) of producing shielding for the electronic circuit (2) using an array of metal elements (9, 9, ¶63) arranged at a distance from the electronic circuit (2) so as to form a Faraday cage (¶23, ¶49) containing the electronic circuit (2).
Regarding claim 3, Kertesz and Jeong et al. teach all of the limitations of claim 2 from which this claim depends.
Kertesz teaches wherein (Fig. 4: 41-43 steps) the step (43) of producing shielding for the electronic component (10) comprises a step of arranging the array of metal elements (9, 9) on the outer lateral periphery (side/edge area) of the electronic component (10).
Regarding claim 4, Kertesz and Jeong et al. teach all of the limitations of claim 2 from which this claim depends.
Kertesz teaches wherein (Fig. 4: 41-43 steps) the step of producing shielding for the electronic component (10) comprises a step (43) of arranging the array of metal elements (9, 9) on the periphery (side/edge area) of the electronic component (10).
Regarding claim 5, Kertesz and Jeong et al. teach all of the limitations of claim 1 from which this claim depends.
Jeong et al. teaches wherein (Fig. 8 upside down) the step of producing the thermally conductive metal surface (93b Ni plated) arranged at least partially in contact with the back face (bottom surface) of the metal plate (93 copper) comprises a step of machining the electronic component (40) towards the back face (bottom surface) of the metal plate (93) and a metallization step (93b Ni plated).
Regarding independent claim 6, Kertesz teaches an electronic component (10, Fig. 1, ¶38) comprising a first set (2-3) comprising an interconnect layer (3) and an electronic circuit (2, ¶38) having a front face (upper) and a back face (bottom), which is connected to the interconnect layer (3, ¶40) by the front face, wherein the first set (2-3) comprises:
a. a metal plate (11, ¶41) having a front face (upper) and a back face (bottom) joined to the back face of the electronic circuit (2);
b. a coupling agent (12 thermal glue, ¶52) between the front face of the metal plate (11) and the back face of the electronic circuit (2), configured to thermally and electrically connect the metal plate (11) to the electronic circuit (2), the coupling agent (12) being an adhesive (thermal glue, ¶52) or a metal alloy solder; and in that the electronic component (10) comprises:
c. a plurality of layers made of thermoplastic materials (13-17, ¶54) stacked around the first set (2-3) using a printed circuit-type technique and encapsulating (1, ¶53) the electronic circuit (2), and uniformized by applying pressure and heat (pressing at melting point of the thermoplastic material, ¶57 that generates heat due to pressure) to the plurality of layers made of thermoplastic materials (13-17, ¶54), the electronic circuit (2) being thereby embedded in the thermoplastic materials (13-17, see Fig. 4).
Kertesz is explicitly silent of disclosing wherein, d. a thermally conductive metal surface arranged at least partially in contact with the back face of the metal plate, thereby protecting the back face of the electronic circuit, the thermally conductive metal surface being configured to reconnect the back face of the electronic circuit, thereby forming an electric contact with the metal plate.
Jeong et al. teaches wherein (Fig. 8 upside down) d. a thermally conductive metal surface (93b Ni plated, column 9, lines 61-62) arranged at least partially in contact with the back face of the metal plate (93 copper, column 9, lines 58-60), thereby protecting the back face of the electronic circuit (40), the thermally conductive metal surface (93b) being configured to reconnect the back face of the electronic circuit (40) (this is a functional limitation or intended use), thereby forming an electric contact with the metal plate (93).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the Ni plated material as taught by Jeong et al., to the back surface of the metal plate of Kertesz, in order to prevent the corrosion of the second surface of the metal thermal conductive layer (column 9, lines 61-64).
The language, term, or phrase "organic materials stacked around the first set using a printed circuit-type technique", is directed towards the process of forming the stacked organic materials. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "organic materials stacked around the first set using a printed circuit-type technique" only requires forming the stacked organic materials, which does not distinguish the invention from [Fig. 4, steps 41-42], who teaches the structure as claimed.
Regarding claim 7, Kertesz and Jeong et al. teach all of the limitations of claim 6 from which this claim depends.
Kertesz teaches wherein (Fig. 1) comprising an array of metal elements (9, 9, ¶63) arranged at a distance from the electronic circuit (2) so as to form a Faraday cage (¶23, ¶49) containing the electronic circuit (2).
Regarding claim 8, Kertesz and Jeong et al. teach all of the limitations of claim 7 from which this claim depends.
Kertesz teaches wherein (Fig. 1) the array of metal elements (9, 9) is arranged on the outer lateral periphery (side/edge area) of the electronic component (10).
Regarding claim 9, Kertesz and Jeong et al. teach all of the limitations of claim 7 from which this claim depends.
Kertesz teaches wherein (Fig. 1) the array of metal elements (9, 9) is arranged on the periphery (side/edge area) of the electronic component (10).

Response to Arguments
9.	It has been acknowledged that the applicant amended claim 1 per the response dated on 02/28/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed and found not persuasive due to similar grounds/interpretations of rejection in the current office action above.
The applicant’s remark in page 6 stated the mechanical role and the electrical role of the thermally conductive metal surface, that also stated performs grounding connection. The office has not found it persuasive because the claims 1 and 6 have been rejected based on how the claim construction has been made. The cited prior art references, Kertesz and Jeong et al. perform similar functionalities and meet the metes and bounds of the claims 1 and 6.
Therefore, it is recommended to amend the claim (s) based on the structure of the applicant’s invention that would overcome the cited prior art references.

Examiner’s Note

10.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819